i)

oO Oo YOON OU em Ow

10
H
12
13
14
15
16
17
18
19
20
21
22
23

24

25

26

27
28

Case 2:12-cv-00981-ROS Document 428-1 Filed 05/09/19 Page 1 of 6

William R. Jones, Jr., Bar #001481
John T. Masterson, Bar #007447
Joseph J. Popolizio, Bar #017434

_ Justin M. Ackerman, Bar #030726
JONES, SKELTON & HOCHULI, P.L.C.
2901 North Central Avenue, Suite 800
Phoenix, Arizona 85012
Telephone: (602) 263-1700
Fax: (602) 200-7801
wjones@jshfirm.com
jmasterson@jshfirm.com
Jpopolizio@jshfirm.com
Jackerman@jshfirm.com

Attorneys for Defendant Joseph M. Arpaio

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

United States of America, NO. CV12-00981-PHX-ROS
Plaintiff, | Affidavit of Lt. Brian Stutsman
vy,
Maricopa County, Arizona; Maricopa County
Sheriff's Office; and Joseph M. Arpaio, in his
official capacity as Sheriff of Maricopa
County, Arizona,

Defendants.

 

 

STATE OF ARIZONA |)
— Yss,
County of Maricopa )

Lieutenant Brian Stutsman, being first duly sworn, deposes and states as
follows:

1. 1 am over the age of.18 years, am competent to testify to the matters
set forth in this Affidavit, and make this Affidavit from my own personal knowledge.
2. As a lieutenant of the Maricopa County Sheriff's Office (“MCSO"), I

have been assigned to oversee implementation of MCSO’s new policies and procedures.

4S50712.1
tOfls/1s

 

 
 

Case 2:12-cv-00981-ROS Document 428-1 Filed 05/09/19 Page 2 of 6

|
3. | have been employed by MCSO for approximately twenty-one (21)

years. I have held various positions and ranks in the detention and law enforcement facets
of MCSO. |

4, As a result of my experience and employment with MCSO, I am
competent to testify to the matters herein.

5. On September 16, 2015 a briefing board was sent out to all MCSO
office personnel containing the agreed on Anti-Retaliation policy (CP-11) pursuant to the
settlement agreement entered into between the United States and Sheriff Arpaio in his
official capacity as Sheriff of Maricopa County, Arizona. [See Exhibit 1, Briefing Board
Regarding Policy CP-11; Exhibit 2, Policy CP-11, Anti-Retaliation].

6, | MCSO personnel are required to sign into an online program (E-
Policy) to demonstrate that they have acknowledged receipt of and reviewed new policies
issued by MCSO, including CP-11,

7. -As.of October 15, 2015, 100% of MCSO compensated personnel

have acknowledged receipt and review of CP-] 1!
FURTHER AFFIANT SAYETH NAUGHT. ()
| Dre Ee Mee

Brian Stutsman

SUBSCRIBED AND SWORN to before me, the undersigned Notary Public, on

this 15th day of October, 2015, by Brian Stutsman.

les ere

Notary PablicO

“My Commission Expires: Me, SHELLEY COFFEY
1 a ea Notary Public - Arizona
L-1Q-17 Sa7.g Maricopa County
“ : Expires 04/19/2017

 

 

' MCSO staff has informed undersigned that some MCSO personnel have not yet
completed review of CP-11 due to those on FMLA leave and vacation. In addition, there
are still 10 reserve members and 134 posse/ volunteers who are currently being tracked
down to review and acknowledge CP-11, MCSO continues to monitor these employees to
ensure review and compliance of CP-11, ,

4550712. 1 3
LOM SAIS

 
Case 2:12-cv-00981-ROS Document 428-1 Filed 05/09/19 Page 3 of 6

EXHIBIT 1
Case 2:12-cv-00981-ROS Document 428-1 Filed 05/09/19 Page 4 of 6
yo

The Briefing Board

Number 15-22

 

 

—~Toseph M: Arpaio, Sheri September 16, 2015
NEW POLICY |

All employees, posse members, and reserve deputy sheriffs are. required io read the Policy to ensure they are
familiar with the new Policy that has been published. Employees and volunteers are required to log into E-Policy
at http://epolicy.meso.org fo review and acknowledge an understanding of the Policy no later than September 25,
2OES. ;

CP-11, ANTI-RETALIATION

Effective immediately, the following Policy has been published. The Policy has been posted to the LAN Policy
Folder, which may be found on the “UW” drive. The hyperlink provided will take personnel directly to the new
Policy.

NEW POLICY:

» OP, Anti-Retaliation

 

cP-it,
Anti Retaliation. doc

In addition to the “U” drive, personnel may access policy on E-Policy and at their division via the paper copy of the
all-inclusive Policy Manual.

Division commanders are responsible for ensuring that a copy of the new Policy is printed at the division level and
placed into the all-inclusive Policy Manual(s), If a copy cannot be obtained from the “U” drive, please contact
Lieutenant Brian Stutsman at (602) 876-5496 in the Policy Section. Questions regarding E-Policy can be directed
to the ‘Training Division at (602) 876-1889,

- . .
An Official Publication of the Maricopa County Sheriff's Office . Joseph M. Arpaio, Sheriff
Published by the Policy Section ,
Case 2:12-cv-00981-ROS Document 428-1 Filed 05/09/19 Page 5 of 6

-EXHIBIT2 —
Case 2:12-cv-00981-ROS Document 428-1 Filed 05/09/19 Page 6 of 6

 

 

 

 

 

 

 

 

 

 

 

y= ===| MARICOPA COUNTY SHERIFF’S OFFICE
Policy & Procedure Joseph M. Arpaio — Sheriff
Subject Policy Number
NTT CP-1I
09-16-15
Related Information Supersedes
CRITICAL POLICY
PROCEDURES

1, It is the policy of the Maricopa County Sheriff's Office to respect the First Amendment rights of all

individuals, MCSO personne] will not take action against any individual in retaliation for any individual’s
lawful expression of opinions in the exercise of the First Amendment right to the freedom of speech.

 
